— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered March 21, 1984, convicting her of rape in the first *500degree and sodomy in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Whether the victim consented to the repeated acts of sexual intercourse and deviate sexual intercourse to which she was subjected, or whether, as the indictment charges, these acts were accomplished by the use of forcible compulsion, were matters for the jury to determine based upon its assessment of the witnesses’ credibility. We find that the jury’s verdict is well founded, both as a matter of fact and as a matter of law. We strongly disapprove of certain inflammatory remarks made by the prosecutor during his summation. However, we are confident that the jury heeded the trial court’s admonitions that its verdict should be based on a dispassionate evaluation of the evidence, and we conclude that the prosecutorial misconduct evident in this case did not influence the verdict (see generally, People v Wood, 66 NY2d 374, 378-381; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837).
We have examined the defendant’s remaining contentions and find them to be without merit. Weinstein, J. P., Bracken, Kunzeman and Rubin, JJ., concur.